DETAILED ACTION
This action is in response to the application filed 11/23/2020.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but is not persuasive.

Applicant argues that the cited references do not teach that a property associated with a search mode is represented in source code of web page content. (Remarks p.11). 
Examiner respectfully submits that the argued limitation is at least suggested by the cited references.
Firstly, the full limitation that is in contest reads “determining a property associated with a search mode, the property associated with the search mode being represented in source code of the web page content.”
The rejection is based on 103 rejection for combination of references. Boswell was cited to teach that various search modes are known. (Boswell [0026: Describing that search modes can be numerous things such as topic, category, query, search results, etc.]). The specific topic, category, query, search results, query, etc. is the determined property of a search mode. Furthermore, various properties are associated with a search mode such as various attributes as described on paragraph 0048.


In addition the cited references fail to at least suggest “searching for at least one keyword based on a property determined within displayed web page content”. (Remarks p.12).
Examiner respectfully submits that the argued limitation is taught by the cited references.
Firstly, the argued limitation states performing a search for the at least one keyword within the web page content according to the determined property.
As stated above, Boswell teaches searching using quires. The search mode is also based on queries which are associated with each search mode (Boswell [0041]). The search engine retrieves web pages based on keywords retrieved from content such as title or keywords (Boswell [0042]). As paragraph 42-43 and amply throughout the reference teaches, the keyword combined with search mode that is associated with attributes and properties are used to search through web content (Boswell [0041]).
Therefore, every element is taught by the cited references.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8-9, 11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. (US 2011/0225146; “Boswell” hereinafter), Weiss et al. (US 20050010860; “Weiss” hereinafter), and further in view of Dauerer et al. (US 6021416; “Dauerer” hereinafter).
As per claim 1, Boswell discloses A method of an electronic device, the method comprising: displaying web page content; receiving a user input, the user input comprising at least one keyword (Boswell [0023: “For example, the submit button can receive input (e.g., from a computer mouse or other input device), and in response the search query "nursing jobs" 180 from the text box 185 is submitted to the search engine.”]);
determining a property associated with a search mode (Boswell [0026: “A search mode generally refers to a particular subject or topic that can be of interest to the user (e.g., jobs, recipes or restaurants).”]), [the property associated with the search mode being represented in source code of the web page content];
performing a search for the at least one keyword within web page content according to the determined property (Boswell [0028: “In addition, the user interface 200 also includes mode-specific search result items 295 and mode-specific user interface elements (e.g., 220 and 230).”]); and
displaying information associated with the performed search for the at least one keyword (Boswell [0029: “Each search result item 295 refers to mode-specific records that are in a collection of records associated to the selected search mode.”]), wherein the search mode is one of a navigational mode and [a non-navigational mode] (Boswell [0026: “A search mode generally refers to a particular subject or topic that can be of interest to the user (e.g., jobs, recipes or restaurants).”]).
Even though Boswell discloses various search modes selectable by a user, it does not explicitly teach having a non-navigational mode or the property associated with the search mode being represented in source code of the web page content. 
However, Weiss in an analogous art discloses: searching in the property associated with the search mode being represented in source code of the web page content (Weiss [0115: Describing searching content and source code. Further, paragraphs 0124-0125 and 0127 describes that the file can be web files including HTML.]). Therefore, would have been obvious to one of ordinary skill in the art 
Even though Boswell and Weiss teach various modes of search, Dauerer in an analogous art teaches wherein the search mode is one of a navigational mode and a non-navigational mode (Dauerer [col.10 lns 5-15: “If the source text type is list type, then the results of the search of the primary HTML source code (including the HTML tags that define the list) are used to build HTML source code that contains just the formatted output of the list type found in the region.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate unstructured and structured content searching of Dauerer into Boswell in view of Weiss search mode to modify the mode into structured and unstructured searching. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a searching mode that is able to retrieve all relevant information including the HTML tags to increase relevancy of results.
As per claim 3, rejection for claim 1 is incorporated and further Dauerer discloses The method of claim 1, wherein the performing the search for the at least one keyword comprises searching for the at least one keyword in a non-navigational html tag within the web page content when the search mode is the non-navigational mode (Dauerer [cl.10 lns 5-15: “If the source text type is list type, then the results of the search of the primary HTML source code (including the HTML tags that define the list) are used to build HTML source code that contains just the formatted output of the list type found in the region.”]).

As per claim 5, rejection for claim 1 is incorporated and further Boswell discloses The method of claim 1, wherein the web page content comprises:
a visual content; and one or more attributes associated with the visual content (Boswell [0031: “In some implementations, records are derived by processing (e.g., parsing) unstructured documents (e.g., web pages, XML data, media files).”]).

As per claim 6, rejection for claim 1 is incorporated and further Dauerer discloses The method of claim 1, wherein the search is based on information associated with one or more html tags (Dauerer [cl.10 lns 10-15: “If the source text type is table type, then the results of the search of the primary HTML source code (including the HTML tags that define the table) are used to build HTML source code that contains just the formatted output of the table type found in the region.”]).

As per claim 8, rejection for claim 1 is incorporated and further Dauerer discloses The method of claim 1, wherein performing the search for the at least one keyword comprises:
fetching all html tags associated with the web page content; performing a first search on the fetched html tags to obtain a first set of html tags, wherein each of the first set of html tags include a tag property matching [the property of the search mode]; and performing a second search on the first set of html tags to obtain a second set of html tags, wherein each of the second set of html tags include the at least one keyword (Dauerer [cl.10 lns 5-15: “If the source text type is list type, then the results of the search of the primary HTML source code (including the HTML tags that define the list) are used to build HTML source code that contains just the formatted output of the list type found in the region.”]).
the property of the search mode (Boswell [0038]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Boswell’s search mode into Dauerer’s searching module. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an ability to select searching modes so that a search result can have a comprehensive overview that encompasses more than one object (Boswell [0005]).

As per claim 9, rejection for claim 1 is incorporated and further Dauerer discloses The method of claim 1, wherein performing the search for the at least one keyword comprises:
fetching all html tags associated with the web page content; performing a first search on the fetched html tags to obtain a first set of html tags, wherein each of the first set of html tags include the at least one keyword; and performing a second search on the first set of html tags to obtain a second set of html tags, wherein each of the second set of html tags include a tag property matching [the property of the search mode] (Dauerer [cl.10 lns 5-15: “If the source text type is list type, then the results of the search of the primary HTML source code (including the HTML tags that define the list) are used to build HTML source code that contains just the formatted output of the list type found in the region.”]).
Even though Dauerer discloses having a non-navigational mode, it does not explicitly teach various search modes selectable by a user. However, Boswell in an analogous art discloses: the property of the search mode (Boswell [0038]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Boswell’s search mode into Dauerer’s searching module. The modification would be obvious because one of ordinary skill .

Claims 2, 4, 7, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell, Dauerer, Weiss, and further in view of Aarabi et al. (US 2008/0069480; “Aarabi” hereinafter).
As per claim 2, rejection for claim 1 is incorporated and further Dauerer discloses The method of claim 1, wherein the performing the search for the at least one keyword comprises searching for the at least one keyword in a navigational html tag within the web page content when the search mode is the [navigational mode] (Dauerer [cl.10 lns 5-15: “If the source text type is list type, then the results of the search of the primary HTML source code (including the HTML tags that define the list) are used to build HTML source code that contains just the formatted output of the list type found in the region.”]).
Even though Dauerer discloses searching for html tag while in non-navigational mode, it does not explicitly disclose searching for html tags in navigational mode. However, Aarabi in an analogous art teaches searching for html tags in navigational mode (Aarabi [0008: “Images can also be described by the text in the link, including headings and titles, captions, or ALT text HTML tags used to annotate images. Images can thus be searched through these descriptions or “tags".”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the searching HTML tags as part of navigational mode in Aarabi into the navigational searching of Boswell by modifying Boswell’s navigational search mode to include HTML tags. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a searching mode that is able to retrieve all relevant information including the HTML tags to increase relevancy of results.

As per claim 4, rejection for claim 1 is incorporated and Boswell does not explicitly teach category based tags. However, Aarabi in an analogous art teaches The method of claim 1, further comprising performing a search for a tag, wherein the tag is categorized as navigational or non-navigational (Aarabi [0006: “The methods and systems of searching images can be generally divided into content-based and tag-based categories.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the category based tags in Aarabi into the navigational searching of Boswell by modifying Boswell’s navigational search mode to include categorized tags. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a searching mode that is able to retrieve all relevant information including the HTML tags to increase relevancy of results.

As per claim 7, rejection for claim 1 is incorporated and further Boswell discloses The method of claim 1, wherein the navigational mode comprises navigational text, navigational image and navigational video and wherein the non-navigational mode comprises non-navigational text and [non-navigational image] (Boswell [0037: “The search query is generally specified by a user and received from the client, but the search query can be determined automatically based on other information (e.g., the content of a document currently being displayed, the geographical coordinates from a global positioning system or identifications made by a voice and image recognition systems).”]).
Boswell does not explicitly teach non-navigational image. However, Aarabi in an analgous art teaches: non-navigational image (Aarabi [0008: “Images can also be described by the text in the link, including headings and titles, captions, or ALT text HTML tags used to annotate images. Images can thus be searched through these descriptions or “tags".”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the searching HTML tags as part of navigational mode in Aarabi into the navigational searching of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boswell, Dauerer, Weiss, and further in view of Averett et al. (US 20100110099; “Averett” hereinafter).
As per claim 10, rejection for claim 1 is incorporated and Boswell does not explicitly teach visually distinguishing an area. However, Averett in an analogous art discloses The method of claim 1, further comprising:
in response to receiving the at least one keyword performing at least one of visually distinguishing an area containing the at least one keyword from an area devoid of the at least one keyword, visually distinguishing an area containing the at least one keyword as a navigational element from an area devoid of the at least one keyword as a non-navigational element, visually distinguishing an area containing a first keyword from an area containing a second keyword, visually distinguishing an area containing the first keyword as a navigational element from an area containing a second keyword as a non-navigational element, displaying the navigational element containing the at least one keyword in one or more pre-view panes on a user interface, displaying the non-navigational elements containing the at least one keyword in the one or more pre-view panes on the user interface, auto-playing content of one or more navigational images on the user interface, and auto-playing contents of one or more navigational videos on the user interface (Averett [0002: “Search result highlighting calls a user's attention to occurrences of the keywords used in the search query that are present in the search results by modifying the way that the user interface displays occurrences of the keywords.”]; [0004: “A dynamic highlighting system is described that initially applies a high-level highlight to occurrences of one or more keywords in the search result that fades or otherwise changes . Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the visually distinguishing area of Averett into the search result displaying module of Boswell to produce an expected result of visually distinguishing search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a non-invasive method of search result highlighting and displaying (Averett [0003]).

Claims 11-15 are the device claims corresponding to method claims 1-4 and 6, respectively.  Boswell discloses a device (¶ [0067]) for executing the method of claims 1-4 and 6.  Thus, claims 11-15 are rejected under the same rationale set forth in connection the rejections of claims 1-4 and 6, respectively.

Claims 16-20 are the computer readable medium claims corresponding to method claims 1-4 and 6, respectively.  Boswell discloses a computer readable medium (¶ [0062]) for executing the method of claims 1-4 and 6.  Thus, claims 16-20 are rejected under the same rationale set forth in connection the rejections of claims 1-4 and 6, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dauerer et al. (US 6021416) – Teaching capturing dynamic source code. Also teaches searching for matching text in the source code.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/02/2021
/TAELOR KIM/Primary Examiner, Art Unit 2156